       Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



NICHOLAS PARKER, on behalf of himself
and all others similarly situated,
Plaintiff,

v.                                      Civil Action No. 1:17-cv-05353-GBD-
                                        HBP
UNITED INDUSTRIES CORPORATION,
Defendant.




             DECLARATION OF MELISSA PITTAOULIS
          Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 2 of 23
                                                                                                                      Table of Contents




Table of Contents

I.   QUALIFICATIONS ............................................................................................. 2

II. DOCUMENTS REVIEWED ................................................................................. 3

III. ASSIGNMENT AND SUMMARY OF OPINIONS ................................................ 3

IV. BACKGROUND .................................................................................................. 5

V. SURVEY METHODOLOGY ............................................................................... 6
     A.    Survey Population ..................................................................................................... 7
     B.    Questionnaire Procedure............................................................................................. 8
     C.    Quality Control Measures for the Survey ...................................................................... 8
     D.    Screening Questionnaire ........................................................................................... 10
     E.    Main Questionnaire ................................................................................................. 11

VI. SURVEY RESULTS ........................................................................................... 13

VII. CONCLUSIONS ................................................................................................ 21
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 3 of 23




   I.        QUALIFICATIONS

        1.     I am an Associate Director at NERA Economic Consulting (“NERA”) where I am

a member of the Survey and Sampling practice. My business address is 1717 Arch Street, Suite

1100, Philadelphia, PA 19103. NERA was founded in 1961 and provides economic, financial,

and statistical research and analysis.

        2.     I earned a Ph.D. in Sociology from Temple University. My courses in graduate

school focused on quantitative analysis. Among the courses I completed are Research Design,

Survey Research, Statistical Sampling, Social Statistics, Multivariate Statistics, and Hierarchical

Linear Modeling. I have also taken “short courses” offered by the Joint Program in Survey

Methodology, which is run by the University of Maryland. While I was a graduate student, I

served as a teaching assistant in a graduate-level multivariate statistics class and as an instructor

for undergraduate courses on statistics at Temple University.

        3.     I have worked on survey and sampling projects at NERA since 2003. As part of

my survey work, I design research, write questionnaires, supervise data collection, and analyze

data. As part of my sampling work, I select samples and calculate sample estimates and

confidence intervals. In my over fifteen years of experience, I have worked on survey and

sampling projects in a wide variety of industries, including: alcoholic beverages, automobiles,

beverages, beauty products, clothing apparel, computers, durable goods, electronics, financial

products, insurance, mobile phones, personal care products, pharmaceuticals, snack foods, and

video games. The majority of these projects have been conducted in connection with legal

disputes, primarily consumer class action and intellectual property matters. I have also worked

on projects involving antitrust issues and employment-related litigation.




                                                  2
              Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 4 of 23



              4.      I am a member of the American Association of Public Opinion Research, the

American Sociological Association, and the International Trademark Association. My

curriculum vitae, including a list of the cases in which I have testified in the last four years, is

attached as Exhibit A.

              5.      NERA is being compensated for my services in this matter at my standard rate of

$575 per hour. No part of NERA’s or my compensation depends on the conclusions I reach or

the outcome of this litigation. Throughout this report, I have used the terms “I” and “my” to

refer to work performed by me and/or others under my direction.


       II.         DOCUMENTS REVIEWED

             6.       As part of my work, I reviewed the Complaint in this matter, Nicholas Parker, v.

United Industries Corporation, United States District Court Southern District of New York, Civil

Action No. 1:17-cv-05353-GBD-HBP, dated July 14, 2017 (the “Complaint”), and other

materials. A list of the specific materials I reviewed can be found in Exhibit B.


       III.        ASSIGNMENT AND SUMMARY OF OPINIONS

              7.      I was retained in August 2019 by Defendant, United Industries Corporation

(“UIC”), to conduct a survey of consumers regarding their experience using Cutter Natural Insect

Repellent (“Cutter Natural” or the “Product”) 1 to support UIC in this litigation.

              8.      My survey provides empirical evidence demonstrating that purchasers of Cutter

Natural are satisfied with the Product and find it to be effective at repelling mosquitoes. More

specifically, the results of my study demonstrate the following:




1   Cutter Natural Insect Repellent comes in two forms: a pump bottle and an aerosol can. (Complaint, ¶ 8.) Use of the term
    “Cutter Natural” or the “Product” refers to both forms of Cutter Natural Insect Repellent.




                                                                 3
Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 5 of 23



  •   When asked why they made their most recent purchase of Cutter Natural, most

      respondents indicate that they purchased the Product because they know the

      brand, it works, is effective, or because it was natural.

  •   Nearly ninety percent of respondents (87.0 percent) indicated that they have

      purchased the Product more than one time.

  •   When asked to select reasons from a list, over half of respondents (54.3 percent)

      indicated they purchased the Product because it repels mosquitoes.

  •   Nearly all consumers (98.6 percent) indicated Cutter Natural was either extremely

      effective or somewhat effective. More than half of respondents (54.6 percent)

      said Cutter Natural was extremely effective and 44.0 percent said it was

      somewhat effective. Only 1.4 percent indicated it was not effective at repelling

      mosquitoes.

  •   Similarly, nearly all survey respondents (89.8 percent) were satisfied with Cutter

      Natural. I observed that 41.0 percent were very satisfied and 48.8 percent were

      satisfied, while only 2.0 percent were dissatisfied with the Product.

  •   When asked how long Cutter Natural was effective at repelling mosquitoes, 34.8

      percent of respondents indicated that Cutter Natural was effective for two hours or

      more and 31.1 percent of respondents indicated that Cutter Natural was effective

      for more than one hour. Only 5.1 percent of respondents indicated it was

      effective for less than 30 minutes.

  •   Finally, when asked how often they reapplied Cutter Natural, 38.2 percent of

      respondents indicated that they reapplied the Product once every two hours and




                                         4
             Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 6 of 23



                       33.4 percent of respondents indicated they reapplied every three hours or longer.

                       Only 2.7 percent indicated they reapplied Cutter Natural more than once an hour.

           9.          My survey results demonstrate that Cutter Natural purchasers purchase the

Product for a variety of reasons. These results also demonstrate that Cutter Natural purchasers are

satisfied with the Product, and generally reapply Cutter Natural no more than once an hour.

       IV.       BACKGROUND

           10.         Defendant, UIC is a Delaware Corporation, with its principal place of business in

Earth City, Missouri. 2 UIC is a “leading manufacturer of value-brand consumer products for the

home, lawn and garden insect and weed control markets in the United States” and its products

include a variety of mosquito repellent brands. 3

           11.         Plaintiff Nicholas Parker is a citizen of New York, who purchased the Product in

its pump form in 2015 at a Home Depot. 4 Mr. Parker claims he purchased Cutter Natural because

the label indicated that it was natural and repelled mosquitoes for hours. 5

           12.         Plaintiff has cited two studies that suggest Cutter Natural performed poorly at

repelling mosquitoes in their test environment. 6

           13.         To evaluate Plaintiff’s claim that Cutter Natural was “ineffective and worthless to

repel mosquitoes,” 7 I designed and conducted a survey of Cutter Natural purchasers.




2   Complaint, ¶ 11.
3   United Industries, About Us, http://www.unitedindustriescorporation.com/About-Us.aspx, last accessed September 22, 2019.
4   Complaint, ¶ 10.
5   Complaint, ¶ 10.
6   Complaint, ¶¶ 4-5.
7   Complaint, ¶¶ 3, 27.




                                                                5
             Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 7 of 23



       V.         SURVEY METHODOLOGY

            14.      I have designed, implemented, and analyzed the data from a survey of 293 Cutter

Natural purchasers. I conducted the survey in accordance with generally accepted survey research

principles, such as those listed in the Federal Judicial Center’s Manual for Complex Litigation8

and described in the Reference Manual on Scientific Evidence. 9

            15.      Potential survey respondents were contacted using an Internet panel hosted by

Dynata, a leading marketing research firm that specializes in sampling and survey data

collection. 10 Dynata complies with online survey data panel standards set forth by ESOMAR

(The European Society for Opinion and Market Research) and holds industry memberships with

AAPOR (The American Association of Public Opinion Research), the Insights Association, and

ESOMAR. 11

            16.      Dynata uses a variety of quality control measures to ensure the reliability and

integrity of the responses it provides. For example, Dynata uses digital fingerprinting that creates

a “fingerprint” for each respondent based on computer characteristics (like IP addresses), which

can then be used to identify respondents and to exclude individuals who attempt to take the same

survey more than once. Dynata’s standard quality control measures were undertaken with this

study.




8   Federal Judicial Center. 2004. Manual for Complex Litigation, Fourth Edition, §11.493, pp.102-104.
9   Diamond, Shari S. 2011. “Reference Guide on Survey Research,” pp. 359-423 in the Reference Manual on Scientific Evidence,
    Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence; Federal Judicial Center;
    National Research Council (hereafter “Diamond”).
10   For additional information about Dynata online surveys, see file Dynata-Panel-Book-2019-2.19.pdf. “Panel Book: Delivering
      online B2B and B2C sample from a robust collection of high-quality data for maximum feasibility, sustainability,
      representativeness and consistency,” http://info.researchnow.com/rs/105-ZDT-791/images/Dynata_Panel%20Book_2.19.pdf.
11  For a description of SSI/Dynata’s methodologies and how it adheres to ESOMAR standards, see Panel Quality: Our Values
    Answers to ESOMAR’s 28 Questions.




                                                                6
              Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 8 of 23



            17.        The survey was conducted in a double-blind manner. The survey respondents did not

know the purpose or topic of the survey, the context in which the data would be used, or the company

who had engaged NERA to collect the data. Although the project managers at Dynata knew that the

survey data would be used in legal proceedings, they did not know the issue in dispute or the parties

involved.

            18.        Data for the survey were collected between August 22, 2019 and September 10,

2019. Potential survey respondents were randomly selected and were sent a generic invitation to

participate in the survey. A total of 4,824 potential respondents opened the invitation and began

the survey and of these 293 respondents qualified for and completed the survey. The complete

questionnaire is provided in Exhibit C, and screenshots of the survey as it appeared to

respondents are provided in Exhibit D.

 A.         Survey Population

            19.        The relevant population for this matter is U.S. consumers 18 years or older who

have purchased Cutter Natural since January 1, 2011. 12

            20.        Based on research done by Mintel Group, I understand the core user population

for pest control products are people aged 25 to 44 years old. 13 To ensure my survey population

reflected the “core user” population, I set age quotas, such that approximately two-thirds of

respondents had to be between the ages of 25 and 44 years old. Additionally, I had 15.0 percent

of the sample be between ages 45 and 54 years old. I split the remaining 20.0 percent of the

sample evenly between respondents ages 18 to 24 years old and those 55 years and older.




 12   Memorandum of Law in Support of Plaintiff’s Motion for Class Certification, Appointment of Class Representative, and
       Appointment of Class Counsel, Nicholas Parker, v. United Industries Corporation., United States District Court Southern
       District of New York, Civil Action No. 1:17-cv-05353-GBD-HBP, dated February 19, 2019, p. 2.
 13   UIC 007511-007578, p. 46.




                                                                  7
            Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 9 of 23



 B.        Questionnaire Procedure

          21.       I used a combination of open and closed-ended questions. Open-ended questions

are helpful for capturing respondents’ top-of-mind opinions. Closed-ended questions, on the

other hand, are helpful for directly measuring the issue or issues that are the focus of the case. All

of the questions, whether open or closed, were phrased in a clear and non-leading manner. For

the closed-ended questions, I rotated the response options to avoid the possibility of order effects.

Later in this report, I provide the exact questions asked in the survey.

 C.        Quality Control Measures for the Survey

          22.       To ensure that my data are of the highest quality, I implemented quality control

measures in addition to those undertaken by Dynata:

                a. As is standard survey practice for litigation, the survey was conducted in a

                    “double-blind” fashion; that is, neither the staff at Dynata nor any of the

                    respondents were aware of the survey sponsor or the ultimate intention of the

                    survey. 14

                b. Respondents had to correctly answer a CAPTCHA question to ensure that a

                    person, and not a computer or “bot,” was taking the survey. 15

                c. Respondents were able to take the survey either on a desktop, laptop, or tablet

                    computer. The survey program was tested separately on both a computer and a

                    tablet in order to ensure that the survey questions appeared correctly on the

                    different device types.




14   Diamond, pp. 410-411.
15   The acronym CAPTCHA stands for “Completely Automated Public Turing Test to Tell Computers and Humans Apart.” For
      more information on how CAPTCHA works, see Carnegie Mellon University, 2010. “The Official CAPTCHA Site.”
      http://www.captcha.net/, accessed September 23, 2019.




                                                            8
            Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 10 of 23



                 d. Respondents were required to enter their gender and age at the outset of the

                      survey, and if these data conflicted with the respondent information on file with

                      Dynata, the respondent was excluded.

                 e. Respondents were also required to enter their state of residence and zip code, and

                      if these data conflicted with one another, the respondent was excluded.

                 f. Respondents who work for or have a household member who works for a

                      company that makes or manufactures personal insect repellent were excluded.

                      Respondents were also screened out if they or a household member worked for a

                      market research company, an advertising company, or indicated they did not

                      know. 16

                 g. Respondents who had or were unsure about previously having completed a survey

                      on insect repellent in the past six months were screened out. Additionally, those

                      who indicated that they did not understand or were unwilling to adhere to the

                      survey instructions were also screened out of the survey.

                 h. The survey included a “soft-launch” of an initial set of approximately 60

                      respondents. These data were reviewed to ensure that respondents understood the

                      questions and were able to provide reasonable responses. The soft-launch data

                      also allowed me to ensure that the survey instrument was working as intended

                      (i.e., that respondents were correctly directed to the appropriate questions, answer

                      choices were randomizing, and unqualified respondents were screened out of

                      survey). The soft-launch respondents were included in the final data.




16   This is a standard research approach to avoid including respondents who are likely to have specialized knowledge about the
      survey topic or the survey methodology.




                                                                 9
            Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 11 of 23



 D.         Screening Questionnaire

           23.        To ensure that panel respondents were part of the relevant population as defined

for this case, a series of screening questions was asked. Only respondents who met these

qualifying conditions continued with the main survey. To qualify for the survey, respondents had

to meeting the following criteria:

                 a. Be 18 years of age or older;

                 b. Live in the U.S.;

                 c. Report that neither they, nor anyone in their households, are employed in any of

                      the following: a market research company, an advertising company, or a

                      company that makes or manufactures personal insect repellent;

                 d. Report that they had not taken any surveys on personal insect repellents in the last

                      six months; and

                 e. Report that they had purchased Cutter Natural since January 1, 2011. 17

           24.        Respondents who passed each of these criteria were then asked to indicate the

number of times they purchased Cutter Natural and when they made their most recent purchase.

           25.        To identify respondents who were distracted while taking the survey, I included

the following “red herring” question:

           Q. This question is a little different. While most people carefully read and respond to the
           questions in our surveys, a small number do not. To verify that you have read this
           question carefully, please select the [INSERT RANDOMLY SELECTED ANSWER
           CHOICE] response from the list below.



17   Respondents were provided with a list of products they may have purchased since January 1, 2011. This list included personal
      insect repellent as well as other products to ensure that respondents could not guess the intention of the survey. If a
      respondent indicated that (s)he had purchased a personal insect repellent, (s)he was asked to select which brands of repellent
      had been purchased. Respondents who did not select Cutter brand insect repellent were screened out of the survey. Those
      who indicated they had purchased Cutter brand insect repellent were asked to select from a list which type(s) of Cutter
      personal insect repellent they had purchased since January 1, 2011. Respondents qualified for the study if they had
      purchased Cutter Natural.




                                                                  10
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 12 of 23



         1.   Extremely Important
         2.   Very Important
         3.   Somewhat Important
         4.   Not at all Important
         5.   Don’t know


        26.      Respondents were randomly assigned a response option to select. This means that

some respondents were instructed to choose the first option; some were instructed to choose the

second, and so on. Respondents were screened out of the survey if they provided an answer

different than the one they were instructed to give.

        27.      Once qualified, respondents were taken to the main questionnaire.

 E.      Main Questionnaire

        28.      To begin the main questionnaire, respondents were asked to think about their

most recent purchase of Cutter Natural. Respondents were asked to describe why they decided to

make their most recent purchase of Cutter Natural. This question and a follow-up questions

asking if there were other reasons, were asked as open-ended questions to allow respondents to

articulate their thoughts.

        29.      Following the first two questions, I also included a close-ended question which

allowed respondents to select from a list of reasons why they decided to purchase Cutter Natural.

The specific question regarding the reasons for their most recent purchase was as follows:

        Q.      Please review the following list. Which of these, if any, are reasons for your most
        recent purchase of Cutter Natural insect repellent? (Please select all that apply)
         1. Natural
         2. Repels mosquitoes
         3. Repels ticks
         4. The length of time it works
         5. Protection for the entire family
         6. DEET-Free
         7. Repels mosquitoes the natural way
         8. Size of container
         9. Trust the brand




                                                 11
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 13 of 23



        10. Recognize the brand name
        11. Not oily or greasy
        12. Had a coupon / product on sale
        13. Scent/smell of the product
        14. Ease of application
        15. Price of the product
        16. Previous experience with this product
        17. Satisfaction with previous purchase of this product
        18. No other products available at the time of my purchase
        19. Other (Please specify)
        20. Don’t know / Not Sure


       30.       After completing the first three questions, respondents were then shown the

following statement:

       “We are now going to ask you questions about your experience using Cutter Natural
       insect repellent. When answering these questions, please think back to the most recent
       time you used Cutter Natural insect repellent.”



       31.       Respondents were then asked a series of questions regarding their experience

using Cutter Natural. The first question asked respondents how effective Cutter Natural is at

repelling mosquitoes. Specifically, they were asked:

      Q. Was Cutter Natural Insect Repellent effective at repelling mosquitoes?

        1.   Extremely effective at repelling mosquitoes
        2.   Somewhat effective at repelling mosquitoes
        3.   Not at all effective at repelling mosquitoes
        4.   Don’t know / Not sure


       32.       They were next asked about their satisfaction with Cutter Natural. The exact

questions was:




                                                 12
           Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 14 of 23



       Q. How satisfied were you with Cutter Natural Insect Repellent?

           1.   Very satisfied
           2.   Satisfied
           3.   Neither satisfied nor dissatisfied
           4.   Dissatisfied
           5.   Very dissatisfied
           6.   Don’t know / Not sure

        33.        Respondents then answered a question on how long Cutter Natural was effective

at repelling mosquitoes.

       Q. How long was Cutter Natural Insect Repellent effective at repelling mosquitoes?

           1.   Less than 30 minutes
           2.   30 minutes to 1 hour
           3.   More than1 hour but less than 2 hours
           4.   2 hours or more
           5.   Don’t know / Not sure


        34.        Finally, respondents were asked how often they reapplied Cutter Natural. The

specific question was as follows:

       Q. How often did you reapply Cutter Natural Insect Repellent?

           1.   Two or more times every hour
           2.   Once every hour
           3.   Once every two hours
           4.   Once every three hours or longer
           5.   Don’t know / Not sure


        35.        After this question, the survey was complete and respondents were thanked for

their time.


     VI.        SURVEY RESULTS

        36.        I surveyed 293 U.S. Cutter Natural consumers. As shown below in Table 1,

survey respondents were a mix of ages, with approximately 63 percent of the sample between the

ages of 25 and 44 years old, 15 percent between ages of 45 and 54, and the remainder of the



                                                     13
            Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 15 of 23



sample split between those 18 and 24 years old and those 55 years or older. 18 Survey respondents

were split approximately evenly between males and females.

                            Table 1: Gender and Age Distribution of Respondents

                                                                   Count     Share
                      Gender

                        Male                                        142      48.5%
                        Female                                      151      51.5%

                      Age
                        18-24                                           34   11.6%
                        25-44                                       184      62.8%
                        45-54                                           43   14.7%
                        55+                                             32   10.9%

                        Number of Respondents:                      293      100.0%

                        Source: NERA Survey, Screener Questions 3 & 4


                            Source: NERA Insect Repellent Survey, August - September 2019



           37.        When asked to indicate the number of times they had purchased Cutter Natural,

the majority of respondents (87.0 percent) indicated they had purchased the product more than

one time, with 43.3 percent having purchased it five or more times. The results are shown below

in Table 2.




18   The survey data are attached as Exhibit E.




                                                             14
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 16 of 23



                                 Table 2: Number of Time Purchased

                                                              Count                Share

         Once                                                   31                10.6%

         Between 2 and 5 times                                 128                43.7%

         More than 5 times                                     127                43.3%

         Don't know / Not sure                                   7                 2.4%

         Total Number of Respondents:                          293                100.0%

         Source: NERA Survey, Screener Question 12

                 Source: NERA Insect Repellent Survey, August - September 2019



       38.      My survey first asked a series of questions to understand and evaluate why

respondents decided to make their most recent purchase of Cutter Natural. In response to an

open-ended question, respondents provided a range of reasons why they purchased Cutter

Natural. Some respondents made references to the brand or the fact that it is a natural insect

repellent, while many others indicated that the reason they purchased Cutter Natural was because

of a previous positive experience with the Product. For example, Respondent 283 said, “I like

how effective this product is and that it lasts a long time. It also has a pleasant scent and does not

feel oily or sticky on my skin.” Respondent 2086 said, “Because I had used it before and I had

good results with it,” and Respondent 3706 said, “I had good experiences with it the previous

times I bought it, plus the price was good.” Table 3 shows a summary of reasons respondents

provided for making their most recent purchase of Cutter Natural.




                                                     15
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 17 of 23



             Table 3: Why Respondents Made Their Most Recent Purchase (Verbatim)

                                                                  Count                        Share
     To repel insects/Generic outdoor needs                         98                        33.4%
     Familiar with brand                                            76                        25.9%
     Price                                                          68                        23.2%
     Effective                                                      63                        21.5%
     Natural Ingredients                                            62                        21.2%
     Smell/Feel                                                     32                        10.9%
     Available at store                                             21                         7.2%
     Safe/Healthy                                                   20                         6.8%
     Wanted to Try                                                  13                         4.4%
     Recommended                                                    13                         4.4%
     Duration                                                        5                         1.7%
     Other                                                          19                         6.5%
     Don't know                                                      2                         0.7%

     Total Number of Respondents:                                   293

     Source: NERA Survey, Questions 1 & 2

     Note: Percentages may not sum to 100% because responses could belong to multiple categories.


                      Source: NERA Insect Repellent Survey, August - September 2019



       39.        As a follow-up to these open-ended questions, respondents were then asked to

select why they decided to make their most recent purchase of Cutter Natural from a list of

possible reasons. This included a variety of reasons a respondent might have decided to purchase

Cutter Natural including the Product’s effectiveness repelling mosquitoes, the brand, the length of

time it works, and being natural, among other options. When provided with a list, 159

respondents (54.3 percent) indicated that they made their most recent purchase because Cutter

Natural repels mosquitoes. Other popular reasons included trust in the brand (49.5 percent) and

the product being natural (49.1 percent). These results are shown below in Table 4.




                                                        16
         Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 18 of 23



               Table 4: Why Respondents Made Their Most Recent Purchase (Aided)

                                                                            Count               Share
     Repels Mosquitoes                                                        159               54.3%
     Trust the brand                                                          145               49.5%
     Natural                                                                  144               49.1%
     Repels mosquitoes the natural way                                        123               42.0%
     Recognize the brand name                                                 118               40.3%
     Ease of Application                                                      114               38.9%
     Price of the product                                                     108               36.9%
     Previous experience with this product                                    98                33.4%
     Satisfaction with previous purchase of this product                      94                32.1%
     Scent/smell of the product                                               83                28.3%
     Protection for the entire family                                         81                27.6%
     Not oily or greasy                                                       77                26.3%
     DEET-Free                                                                64                21.8%
     Repels ticks                                                             61                20.8%
     The length of time it works                                              53                18.1%
     Size of container                                                        45                15.4%
     Had a coupon / product on sale                                           37                12.6%
     No other products available at the time of my purchase                   10                3.4%
     Don't know                                                                2                0.7%
     Other                                                                     0                0.0%

     Total Number of Respondents:                                             293

     Source: NERA Survey, Question 3
     Note: Percentages won't sum to 100% because respondents could select more than 1 choice.


                          Source: NERA Insect Repellent Survey, August - September 2019



        40.         Respondents were then asked a series of questions regarding their experience

using Cutter Natural. When asked if Cutter Natural was effective at repelling mosquitoes, more

than half of the respondents (54.6 percent) indicated it was extremely effective and another 44.0

percent indicated it was somewhat effective. In total, 98.6 percent of respondents indicated Cutter




                                                           17
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 19 of 23



Natural was either extremely or somewhat effective at repelling mosquitoes. As shown below in

Table 5, only 4 respondents (1.4 percent) indicated it was not at all effective.



                                Table 5: Effectiveness of Cutter Natural

                                                              Count                Share

         Extremely effective at repelling mosquitoes           160                 54.6%

         Somewhat effective at repelling mosquitoes            129                 44.0%

         Not at all effective at repelling mosquitoes           4                   1.4%

         Don't know / Not sure                                  0                   0.0%

        Total Number of Respondents:                           293                 100.0%

         Source: NERA Survey, Question 4

                     Source: NERA Insect Repellent Survey, August - September 2019



       41.       When asked how satisfied they were with Cutter Natural, most respondents

indicated they were very satisfied (41.0 percent) or satisfied (48.8 percent). In other words, 89.8

percent of respondents were satisfied with Cutter Natural. In contrast, only 2.0 percent of

respondents were either dissatisfied or very dissatisfied with Cutter Natural. These results are

shown below in Table 6.




                                                        18
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 20 of 23



                              Table 6: Satisfaction with Cutter Natural

                                                             Count              Share

        Very Satisfied                                         120              41.0%

        Satisfied                                              143              48.8%

        Neither Satisfied nor dissatisfied                     24                8.2%

        Dissatisfied                                            5                1.7%

        Very Dissatisfied                                       1                0.3%

        Don't know / Not sure                                   0                0.0%

        Total Number of Respondents:                           293             100.0%

        Source: NERA Survey, Question 5

                       Source: NERA Insect Repellent Survey, August - September 2019



       42.          When asked how long Cutter Natural was effective at repelling mosquitoes, 34.8

percent of respondents indicated that it was effective for two hours or more, and 31.1 percent

reported that it was effective for more than one hour but less than two hours. Another 18.8

percent said it was effective between 30 minutes and one hour. Only 15 respondents out of a total

293 (or 5.1 percent) indicated it was effective for less than 30 minutes. These results are shown

below in Table 7.




                                                   19
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 21 of 23



             Table 7: How Long Cutter Natural is Effective Repelling Mosquitoes

                                                           Count               Share

        Less than 30 minutes                                 15                5.1%

        30 minutes to 1 hour                                 55                18.8%

        More than 1 hour but less than 2 hours               91                31.1%

        2 hours or more                                     102                34.8%

        Don't know / Not sure                                30                10.2%

        Total Number of Respondents:                        293               100.0%

        Source: NERA Survey, Question 6

                    Source: NERA Insect Repellent Survey, August - September 2019



       43.      Finally, respondents were asked how often they reapplied Cutter Natural. More

than one-third of respondents (38.2 percent) indicated they reapplied every two hours and another

one-third (33.4 percent) reapplied every three hours or longer. Only eight respondents (2.7

percent) indicated they reapplied two or more times every hour. The results for this question are

displayed below in Table 8.




                                                 20
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 22 of 23



                          Table 8: How Often Cutter Natural is Reapplied

                                                             Count               Share

        Two or more times every hour                           8                 2.7%

        Once every hour                                       53                 18.1%

        Once every two hours                                  112                38.2%

        Once every three hours or longer                      98                 33.4%

        Don't know / Not sure                                 22                 7.5%

        Total Number of Respondents:                          293               100.0%

        Source: NERA Survey, Question 7

                    Source: NERA Insect Repellent Survey, August - September 2019

    VII.     CONCLUSIONS

       44.      My survey demonstrates that the vast majority of Cutter Natural purchasers rely

on past experience with the product when making their purchase decision.

       45.      My survey demonstrates that 98.6 percent of Cutter Natural purchasers indicate

the product is effective: more than half of respondents (54.6 percent) said Cutter Natural was

extremely effective and 44.0 percent said it was somewhat effective. The vast majority of these

respondents (87.0 percent of all respondents) have purchased Cutter Natural more than once.

       46.      Moreover, 34.8 percent of respondents indicated that Cutter Natural was effective

for two hours or more and 31.1 percent of respondents indicated that Cutter Natural was effective

for more than one hour but less than two hours. Cutter Natural purchasers also reported that they

reapplied after at least one hour: 38.2 percent of respondents indicated that they reapplied the

product once every two hours and 33.4 percent of respondents indicated they reapplied every

three hours or longer.




                                                 21
        Case 1:17-cv-05353-GBD Document 108 Filed 10/07/19 Page 23 of 23



       47.      My opinions and conclusions as expressed in this report are to a reasonable

degree of professional and scientific certainty. My conclusions have been reached through the

proper application of survey methods and the use of standard methodologies relied upon by

experts in the field of survey, market and consumer research. My opinions will continue to be

informed by any additional material that becomes available to me. I reserve the right to update

and or supplement my opinions if Plaintiff provides additional information. I declare under

penalty of perjury that the foregoing is true and correct.




                                                 Melissa Pittaoulis
                                                 October 7, 2019




                                                  22
